In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-14-00247-CR
                             ____________________

                          EBONY LIVING, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

             On Appeal from the County Court at Law No. 2
                        Jefferson County, Texas
                        Trial Cause No. 293812
__________________________________________________________________

                                     ORDER

      After this Court issued its opinion, in which we dismissed the appeal as

untimely, appellant Ebony Living filed a motion for reconsideration. In the motion

for reconsideration, Living argues that her attorney hand delivered a notice of

appeal “to the Clerk of the County Court at Law No. 2 for filing[,]” but “[o]n or

about May 23, 2014[,] it was discovered that the Notice of Appeal filed on April 8,

2014[,] was not processed by the trial court in a timely manner.” Living contends

“[t]his was an oversight by all parties and was not intentionally and knowingly

done.”

                                         1
       The appellate record before this Court is insufficient to establish that Living filed

her notice of appeal on April 8, 2014. It is ORDERED that the trial court conduct a

hearing to determine whether Living timely filed her notice of appeal. For this purpose

the trial court shall conduct such hearings as may be necessary, make findings of fact and

conclusions of law, and prepare a record of the proceeding. The trial court may receive

evidence in the form of affidavits made under penalty of perjury or sworn testimony

before the trial court at the hearing. The record of the hearing, including any orders and

findings of the trial judge, as well as any affidavits or other exhibits received by the trial

court, shall be filed in the Court of Appeals by August 25, 2014.

       ORDER ENTERED July 24, 2014.

                                                                 PER CURIAM



Before McKeithen, C.J., Horton and Johnson, JJ.




                                              2